UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10415 Riverside Drive, #101, Palm Beach Gardens, Florida 33410 USA (Address of principal executive offices) (561) 227-2727 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 498,451,205 shares issued and outstanding as of February 15, 2012. ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY (A Development Stage Company) INDEX PAGE # PART I FINANCIAL INFORMATION Item 1 . Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets – December 31, 2011 (unaudited) and March 31, 2011 2 Condensed Consolidated Statements of Operations – ThreeMonths Ended December 31, 2011 and 2010, Nine Months Ended December 31, 2011 and 2010 and the Development Stage Period from Inception (June 18, 2007) to December 31, 2011 (unaudited) 3 Condensed Consolidated Statements of Cash Flows – Nine Months Ended December 31, 2011 and 2010and the Development Stage Period from Inception (June 18, 2007) to December 31, 2011(unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2.
